Case 2:20-cv-10213-RGK-GJS Document 25 Filed 09/21/21 Page 1 of 2 Page ID #:652


    1 LAW OFFICES OF REGINA SPURLEY
        Regina Spurley (SBN 256908)
    2 300 N. LAKE AVE., SUITE 1100
        PASADENA, CALIFORNIA 91101                                     JS-6
    3 TELEPHONE: (310) 285-8595
        TELEFAX:      (310) 300-2112
    4 regina@raafirm.com

    5 Attorneys for Plaintiff, Kent Sterling Attwood

    6

    7

    8                          UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10

   11 KENT STERLING ATTWOOD, an                        Case No.: 2:20-cv-10213-RGK-GJS
        individual,
   12                                                  [Hon. R. Gary Klausner; Courtroom
                      Plaintiff,                       850]
   13
              vs.
   14                                                  [PROPOSED] ORDER OF
      BAMBOO INSURANCE SERVICES,                       DISMISSAL OF ENTIRE CASE
   15 a California Corporation; CATLIN
      INSURANCE COMPANY, INC., a
   16 Texas Corporation; MARK
      COWART, an individual; and DOES
   17 1to 20, inclusive,

   18                 Defendants.
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                               1
                          [PROPOSED] ORDER ON STIPULATION OF DISMISSAL
Case 2:20-cv-10213-RGK-GJS Document 25 Filed 09/21/21 Page 2 of 2 Page ID #:653


    1                              ORDER OF DISMISSAL
    2        Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
    3 41(a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,

    4 DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties, with

    5 each party bearing that party’s own attorney’s fees and costs. The Clerk is directed to

    6 close the file.

    7

    8

    9 DATED: ____________________
              September 21, 2021
   10

   11                                               _______________________________
   12
                                                    R. GARY KLAUSNER
                                                    UNITED STATES DISTRICT JUDGE
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                             2
                        [PROPOSED] ORDER ON STIPULATION OF DISMISSAL
